DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered. 

Claim Status

Claims 1-14 are pending, with claims 1, 6 and 7 being independent.
Claims 1, 3-7 have been amended. 
Claims 4, 6-7 and 11-14 have been withdrawn as they encompass non-elected species.
Claims 8-14 have been newly added herein.
Claims 1-3, 5 and 8-10 will be examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a plurality of first columns" in line 11, “a plurality of second columns” in lines 11-12 and “the first columns” in line 12, “the second columns” in line 12, “a plurality of first-second column regions” in line 23-24 and “first-second column region” in line 26, “a plurality of second-second column regions” in line 23-24, “second-second column region” in line 26 etc. The inconsistence of the names of same element in the claim results insufficient antecedent basis rejection. 
As claims 2-3, 5 and 8-10 depend on the above rejected claim 1, they are also being rejected on the same reason.
For examination purpose, the claims will considered as described below:
1. A superjunction semiconductor device having an active region through which current passes, and an edge termination structure region disposed at an outer side of the active region and in which a voltage withstanding structure that surrounds a periphery of the active region is formed, the superjunction semiconductor device comprising:
a semiconductor substrate of a first conductivity type, having a front surface and a back surface opposite to the front surface;
a first semiconductor layer of the first conductivity type, provided on the front surface of the semiconductor substrate and having an impurity concentration that is lower than an impurity concentration of the semiconductor substrate;
a parallel pn structure provided on a surface of the first semiconductor layer and including a plurality of first columns of the first conductivity type and a plurality of second columns of a second conductivity type, the plurality of first columns and the plurality of second columns being disposed to repeatedly alternate with one another on a plane parallel to the front surface;
a first semiconductor region of the second conductivity type, provided on a surface of the parallel pn structure in the active region;
a second semiconductor region of the first conductivity type, selectively provided in a surface layer of the first semiconductor region in the active region;
a gate insulating film having a first surface in contact with the first semiconductor region and a second surface opposite to the first surface; and
a gate electrode provided on the second surface of the gate insulating film, wherein
the active region includes second columns among the plurality of second columns, and each second column in the active region includes a plurality of first-second column regions and a plurality of second-second column regions that are disposed to repeatedly alternate with one another in a single line in an extending direction in which each of the second columns extends,
each of the plurality of first-second column regions has a first bottom and each of the plurality of second-second column regions has a second bottom, and
a first distance from the front surface of the semiconductor substrate to the first bottom of each of the plurality of first-second column regions is greater than a second distance from the front surface of the semiconductor substrate to the second bottom of each of the plurality of second-second column regions.
2. (Currently Amended): The superjunction semiconductor device according to claim 1, further comprising:
a trench penetrating the first semiconductor region and the second semiconductor region, and reaching a corresponding one of the at least one first column, wherein
the gate electrode is provided on the gate insulating film in the trench.
3. (Currently Amended): The superjunction semiconductor device according to claim 1, wherein
the plurality of the second-second column regions are disposed in alignment, with a constant interval between each adjacent two of the plurality of second-second column regions.
4. (Withdrawn-Currently Amended): The superjunction semiconductor device according to claim 1, further comprising:
a current detecting region having the first semiconductor layer, the parallel pn structure, the first semiconductor region, the second semiconductor region, the gate insulating film, and the gate electrode, wherein
the current detecting region includes a second column different from those in the active region among the plurality of s, and the second column in the current detection region includes a third-second column region having a third bottom and a fourth-second column region having a fourth bottom, a third distance from the front surface of the semiconductor substrate to the third bottom of the third-second column region is greater than a fourth distance from the front surface of the semiconductor substrate to the fourth bottom of the fourth-second column region.
5. (Currently Amended): The superjunction semiconductor device according to claim 1, wherein
a volume of the second columns in the active region is at least 90% of a volume of the plurality of first columns in the active region.
6. (Withdrawn-Currently Amended): A method of manufacturing a superjunction semiconductor device having an active region through which current passes, and an edge termination structure region disposed at an outer side of the active region and in which a voltage withstanding structure that surrounds a periphery of the active region is formed, the method comprising:
forming a first semiconductor layer of a first conductivity type on a front surface of a semiconductor substrate of the first conductivity type, the first semiconductor layer having an impurity concentration lower than an impurity concentration of the semiconductor substrate;
forming a parallel pn structure on a surface of the first semiconductor layer, the parallel pn structure including a plurality of first columns of the first conductivity type and a plurality of second columns of a second conductivity type, the plurality of first columns and the plurality of second columns being disposed to repeatedly alternate with one another on a plane parallel to the front surface;
forming a first semiconductor region of the second conductivity type, on a surface of the parallel pn structure in the active region;
selectively forming a second semiconductor region of the first conductivity type, in a surface layer of the first semiconductor region in the active region;
forming a gate insulating film having a first surface in contact with the first semiconductor region and a second surface opposite to the first surface; and
forming a gate electrode on the second surface of the gate insulating film, wherein
the active region includes second columns among the plurality of second columns, and each second column in the active region includes a plurality of first-second column regions and a plurality of second-second column regions that are disposed to repeatedly alternate with one another in a single line in an extending direction in which each of the second columns extends,
each of the plurality of first-second column regions has a first bottom and each of the plurality of second-second column regions has a second bottom, and
a first distance from the front surface of the semiconductor substrate to the first bottom of each of the plurality of first-second column regions is greater than a second distance from the front surface of the semiconductor substrate to the second bottom of each of the plurality of second-second column regions.
7. (Withdrawn-Currently Amended): A method of manufacturing a superjunction semiconductor device having an active region through which current passes, and an edge termination structure region disposed at an outer side of the active region and in which a voltage withstanding structure that surrounds a periphery of the active region is formed, the method comprising:
forming a first semiconductor layer of a first conductivity type on a front surface of a semiconductor substrate of the first conductivity type, the first semiconductor layer having an impurity concentration lower than an impurity concentration of the semiconductor substrate;
forming a parallel pn structure on a surface of the first semiconductor layer, the parallel pn structure including a plurality of first columns of the first conductivity type and a plurality of second columns of a second conductivity type, the plurality of first columns and the plurality of second columns being disposed to repeatedly alternate with one another on a plane parallel to the front surface;
forming a plurality of trenches from an upper surface of the parallel pn structure in the active region, in a direction toward the semiconductor substrate to selectively reach the plurality of first columns;
forming a gate insulating film along a contour of each of the plurality of trenches;
forming a plurality of gate electrodes on a surface of the gate insulating film;
forming a first semiconductor region of the second conductivity type, on a surface of the parallel pn structure in the active region, the first semiconductor region having a surface layer on a first side thereof opposite a second side thereof facing the semiconductor substrate; and
selectively forming a plurality of second semiconductor regions of the first conductivity type, in the surface layer of the first semiconductor region so that each is in contact with a corresponding trench of the plurality of trenches, wherein
the active region includes second columns among the plurality of second columns, and each second column in the active region includes a plurality of first-second column regions and a plurality of second-second column regions that are disposed to repeatedly alternate with one another in a single line in an extending direction in which each of the second columns extends,
each of the plurality of first-second column regions has a first bottom and each of the plurality of second-second column regions has a second bottom, and
a first distance from the front surface of the semiconductor substrate to the first bottom of each of the plurality of first-second column regions is greater than a second distance from the front surface of the semiconductor substrate to the second bottom of each of the plurality of second-second column regions.
8. (New-Currently Amended): The superjunction semiconductor device according to claim 1, wherein centers in the extending direction of the plurality of second-second column regions included in one of the second columns of the active region are respectively aligned, in a direction orthogonal to the extending direction, with respective ones of centers in the extending direction of the plurality of first-second column regions included in an other of the second columns of the active region.
9. (New-Currently Amended): The superjunction semiconductor device according to claim 1, wherein the plurality of first-second column regions included in a same second column of the active region have lengths in the extending direction that are the same as each other, and the plurality of second-second column regions included in a same second column of the active region have lengths in the extending direction that are the same as each other.
11.(New-Currently Amended): | The method of manufacturing a superjunction semiconductor device according to claim 6, wherein centers in the extending direction of the plurality of second-second column regions included in one of the second columns of the active region are respectively aligned, in a direction orthogonal to the extending direction, with respective ones of centers in the extending direction of the plurality of first-second column regions included in an other of the second columns of the active region. 
12. (New-Currently Amended): The method of manufacturing a superjunction semiconductor device according to claim 6, wherein the plurality of first-second column regions included in a same second column of the active region have lengths in the extending direction that are the same as each other, and the plurality of second- second column regions included in a same second column of the active region have lengths in the extending direction that are the same as each other. 
13. (New-Currently Amended): The method of manufacturing a superjunction semiconductor device according to claim 7, wherein centers in the extending direction of the plurality of second-second column regions included in one of the second columns of the active region are respectively aligned, in a direction orthogonal to the extending direction, with respective ones of centers in the extending direction of the plurality of first-second column regions included in an other of the second columns of the active region.
14. (New-Currently Amended): The method of manufacturing a superjunction semiconductor device according to claim 7, wherein the plurality of first-second column regions included in a same second column of the active region have lengths in the extending direction that are the same as each other, and the plurality of second- second column regions included in a same second column of the active region have lengths in the extending direction that are the same as each other.


Allowable Subject Matter
Claims 1-3, 5 and 8-10 will be allowed after withdrawal of the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as described above.

Examiner’s Note
The prior arts cited in PTO-892 but not used in the current rejection are related to the claimed novelty.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/MOHAMMAD M HOQUE/
Primary examiner, Art Unit 2817